                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 LENA LASHER,                                   :
                         Plaintiff,             :
                                                :
                        v.                      :                  No. 5:17-cv-04117
                                                :
 MICHAEL FARRELL, Esquire; JOHN                 :
 DETWILER, Esquire; and KANE AND                :
 ASSOCIATES,                                    :
                      Defendants.               :
                                                :

                                      OPINION
      Defendant’s Motion to Dismiss, ECF No. 82 — Granted in part and Denied in part

Joseph F. Leeson, Jr.                                                           February 21, 2020
United States District Judge

I.      INTRODUCTION

        Plaintiff Lena Lasher brought forth her malpractice claim pursuant to diversity

jurisdiction against her attorneys Adam Brent, Michael Farrell, John Detwiler, and Kane and

Associates (Defendants) for their alleged conduct regarding the revocation of her pharmacist

license. Lasher alleges Defendants’ failure to communicate with her and to request an

evidentiary hearing resulted in the revocation of her pharmacist’s license. However, Lasher has

failed to file a Certificate of Merit (COM), and Farrell brings forth his motion to dismiss after

providing Lasher notice he would move forward with a dismissal motion if Lasher did not file a

COM. For the reasons set forth below, the motion to dismiss is granted in part and denied in part.

II.     BACKGROUND

        Lasher alleges the following facts:




                                                 1
                                              022020
       Lasher retained Brent to defend her in a hearing regarding the status of her pharmacist

license before the Pennsylvania Board of Pharmacy (the Board) due to allegations of fraud as

Lasher would issue prescriptions to people who did not consult with a physician beforehand. See

ECF No. 19. She paid him $5,000 for his services. Id. Brent notified Lasher that Farrell and

Detwiler were to assist him in her legal matter, but if Lasher wished for Farrell to make an

appearance on her behalf before the Board, there would need to be an agreement between

Lasher, Brent, and Farrell to indicate as such. Id.

       Lasher accuses Defendants of ignoring her attempted communications with them

regarding the status of her case. Id. For example, Lasher states she was notified by her unnamed

counsel in her Nebraska Board of Pharmacy hearing that her license was revoked. Id. Lasher

alleges she immediately contacted Brent for an update and contacted the Board as well. Id. On

June 3, 2016, the Board revoked Lasher’s Pennsylvania pharmacist license, allegedly without her

knowledge. Id. Lasher claims she notified “Pennsylvania Board Counsel” of Brent’s alleged

unprofessional conduct. Id.

       In addition to allegedly ignoring Lasher’s attempted communications, Lasher alleges

Defendants failed to take the professional initiative to request an evidentiary hearing even though

Lasher notified Defendants to request an evidentiary hearing before the Board. Id. Lasher states

this failure to request an evidentiary hearing prevented her from showing evidence that

establishes her innocence before the Board. Id. Lasher further states these failures caused the

revocation of her license. Id.

       Lasher brings this malpractice claim under diversity jurisdiction. After amending her

complaint twice, Farrell moved to dismiss her complaint for failure to file a COM. See ECF No.

68. However, in an Order dated October 23, 2019, this Court denied Farrell’s motion because


                                                  2
                                               022020
Farrell failed to provide Lasher notice he would move to dismiss her complaint if she did not file

a COM. See ECF No. 72. In a letter dated November 26, 2019, Lasher confirmed to this Court

she received a letter from Farrell indicating he would move for dismissal in the event she did not

file a COM and attached the letter. See ECF No. 78. Farrell’s notice to Lasher is dated November

15, 2019. Id. Lasher has failed to file s COM, and after awaiting the requisite thirty days, Farrell

again moved for dismissal on January 15, 2020. See ECF No. 82.

III.      LEGAL STANDARD

       A. 12(b)(6) Motion to Dismiss Standard.

          In rendering a decision on a motion to dismiss, this Court must “accept all factual

allegations as true [and] construe the complaint in the light most favorable to the plaintiff.”

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 233 (3d Cir. 2008) (quoting Pinker v. Roche

Holdings Ltd., 292 F.3d 361, 374 n.7 (3d Cir. 2002)) (internal quotation marks omitted). Only if

“the ‘[f]actual allegations . . . raise a right to relief above the speculative level’” has the plaintiff

stated a plausible claim. Id. at 234 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 540, 555

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). However, “the tenet that a court must accept as true

all of the allegations contained in a complaint is inapplicable to legal conclusions.” Id.

(explaining that determining “whether a complaint states a plausible claim for relief . . . [is] a

context-specific task that requires the reviewing court to draw on its judicial experience and

common sense”). The defendant bears the burden of demonstrating that a plaintiff has failed to

state a claim upon which relief can be granted. See Hedges v. United States, 404 F.3d 744, 750

(3d Cir. 2005) (citing Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406, 1409 (3d Cir. 1991)).


                                                    3
                                                 022020
IV.    ANALYSIS

       Lasher has filed a professional negligence action against Defendants alleging attorney

malpractice for their actions during her Pennsylvania pharmacist’s license revocation hearing.

Farrell argues because Lasher failed to file a COM, her complaint must be dismissed. Lasher

asserts because Farrell is no longer a barred attorney, she need not file a COM.

       Pennsylvania Rule of Civil Procedure 1042.3 requires a plaintiff to file a COM in any

professional negligence action for each defendant within sixty (60) days of the filing of the

complaint. Lasher originally filed her complaint on December 4, 2017. See ECF No. 8. The Rule

represents substantive state law that must be applied by a federal court. Liggon-Redding v. Estate

of Sugarman, 659 F.3d 258, 264-65 (3d Cir. 2011). The COM must be signed by the party or an

attorney and certify that either:

       (1) an appropriate licensed professional has supplied a written statement that there
           exists a reasonable probability that the care, skill or knowledge exercised or
           exhibited in the treatment, practice or work that is the subject of the complaint,
           fell outside acceptable professional standards and that such conduct was a cause
           in bringing about [ ] the harm, or

           ....

       (2) the claim that the defendant deviated from an acceptable professional standard
           is based solely on allegations that other licensed professionals for whom this
           defendant is responsible deviated from an acceptable professional standard, or

           ....

       (3) expert testimony of an appropriate licensed professional is unnecessary for the
           prosecution of the claim.

Pa. R. Civ. P. 1042.3(a).

       Lasher has neither filed such a COM nor sought an extension. Failure to do so requires

dismissal and a judgment of non-prosecution in favor of defendants unless Lasher can show


                                                 4
                                              022020
“reasonable excuse” for the noncompliance. Pa. R. Civ. P. 1042.3;1042.6; Womer v. Hilliker,

908 A.2d 269, 282 (2006). A pro se litigant’s ignorance or mistaken assumptions about the

requirements of Rule 1042.3 cannot serve as a reasonable excuse. Hoover v. Davila, 862 A.2d

591, 595–96 (Pa. Super. Ct. 2004). Lasher has failed to provide a reasonable excuse.

           Defendants must provide notice before seeking dismissal for failing to file a COM, and

thirty (30) days must have “elapsed between the notice of deficiency and the defendant’s attempt

to terminate the action.” Schmigel v. Uchal, 800 F.3d 113, 118 (3d Cir. 2015). Farrell provided

notice to Lasher of his intent to dismiss on November 15, 2019. See ECF No. 78. Then, Farrell

waited the requisite thirty days before filing his motion to dismiss on January 15, 2020. See ECF

No. 82. Because Farrell complied with the requirements imposed on him by the Rule and Lasher

has not, any state law claims of malpractice must be dismissed. Womer, 908 A.2d at 282. Lasher

asserts she need not file a COM because she alleges at the time of the services provided, Farrell

was not licensed. However, this is untrue as Farrell’s law license was temporarily suspended on

March 10, 2017, and permanently suspended on December 4, 2019. These dates are after the

representation Farrell provided to Lasher. Lastly, Lasher’s assertion she need not file a COM for

a law firm is misguided. See Donnelly v. O’Malley & Langan, PC, 370 F. App’x 347, 349-50,

(3d Cir. 2010) (explaining a COM is required for law firms where services are rendered for legal

issues).

           Accordingly, the Court grants the motion to dismiss in part and denies in part. The Court

understands Lasher’s pro se status and lack of expertise. Thus, her response to the motion to

dismiss shall be treated as an extension to file a COM. Lasher shall have sixty days from the date

of this Order and Opinion to file a COM against all remaining Defendants. No extensions shall

be granted. If Lasher fails to file a COM within sixty days, her case will be closed.


                                                   5
                                                022020
V.   Conclusion

        For the reasons stated above, Farrell’s motion to dismiss is granted in part and denied in

 part. Lasher shall have sixty days from the date of this Order and Opinion to file her COM

 against all remaining Defendants. If Lasher fails to do so, her case will be closed.

        A separate Order follows.


                                               BY THE COURT:




                                               /s/ Joseph F. Leeson, Jr.
                                               JOSEPH F. LEESON, JR.
                                               United States District Judge




                                                  6
                                               022020
